DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “portion” in claims 1, and 15, is a relative term which renders the claim indefinite. The term “portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   All the claims dependent of claims 1 and 22 are also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14, 22-26, and 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jamison et al. (US 2016/0068733 A1) (“Jamison” herein)

Claim 1
Jamison discloses, as best understood based on the indefiniteness above,  a method of treating a wellbore in a subterranean formation comprising:
 	introducing a first fluid into a first portion of rock matrix of a formation, wherein the first fluid comprises a first water soluble salt and a carrier; [0026; 0031; 0095; 0113];
 	introducing a second fluid into the first portion of the rock matrix of the formation, wherein the second fluid comprises a second water soluble salt and a carrier, [0026; 0031; 0095; 0113] and wherein the first fluid and second fluid produce a solid precipitate upon contact; [0031; 0113]; and
 	allowing the solid precipitate to consolidate to form in-situ in the rock matrix of the formation and enhance the strength of the rock matrix of the formation. [0013-0014; 0070; 0102; 0104]
		
Claims 2 and 23
Jamison discloses the method of claims 1 and 22, wherein the first water soluble salt is selected from the group consisting of soluble calcium salts, soluble magnesium salts, soluble iron (II) salts, soluble iron (III) salts, and combinations thereof. [0026]

Claim 3 and 24
Jamison discloses the method of claims 2 and 23, wherein the first water soluble salt is selected from the group consisting of calcium chlorides, magnesium chlorides, ferrous chlorides, ferric chlorides, and combinations thereof. [0026]

Claims 4 and 25
Jamison discloses the method of claims 1 and 22 wherein the second water soluble salt is selected from the group consisting of soluble metal carbonates, soluble metal sulfates, soluble metal phosphates, soluble metal hydroxides, soluble metal silicates, soluble carbonates, soluble sulfates, soluble phosphates, soluble hydroxides, soluble silicates, and combinations thereof. [0026]

Claims 5 and 26
Jamison discloses the method of claims 4 and 25  wherein the second water soluble salt is selected from the group consisting of sodium carbonates, sodium sulfates, sodium phosphates, sodium hydroxides, sodium silicates, potassium carbonates, potassium sulfates, potassium phosphates, potassium hydroxides, potassium silicates, ammonium carbonates, ammonium sulfates, ammonium phosphates, ammonium hydroxides, ammonium silicates, and combinations thereof. [0095]

Claim 6
Jamison discloses the method of claim 1, wherein the second fluid is introduced into the rock matrix of the formation before the first fluid is introduced into the rock matrix of the formation. [0013-0014]

Claim 7
Jamison discloses the method of claim 1, wherein the solid precipitate is selected from the group consisting of calcium carbonates, calcium sulfates, calcium phosphates, calcium hydroxides, calcium silicates, magnesium carbonates, magnesium phosphates, magnesium hydroxides, magnesium silicates, ferrous carbonates, ferrous phosphates, ferrous hydroxides, ferrous silicates, ferric carbonates, ferric phosphates, ferric hydroxides, ferric silicates, and combinations thereof. [0069]

Claim 8
Jamison discloses the method of claim 1, wherein the solid precipitate is formed on a surface of a material in the rock matrix of the formation. [0031-0032]

Claim 9
Jamison discloses the method of claim 8, wherein the material is selected from the group consisting of sandstone, carbonates, shale and combinations thereof. [0031]

Claim 12
Jamison discloses the method of claim 1, further comprising deconsolidating the consolidated solid precipitate within the rock matrix of the formation by introducing an acid into the rock matrix of the formation upon formation of the solid precipitate. [0074-0075]

Claim 13
Jamison discloses the method of claim 12, wherein the acid is introduced as at least one of a pill, a hydrolysable in-situ acid generator, and combinations thereof. [0075]

Claim 14
Jamison discloses the method of claim 1, wherein the carrier is selected from the group consisting of fresh water, sea water, brines containing at least one dissolved organic or inorganic salt, liquids containing water miscible organic compounds, and combinations thereof. [0095]

Claim 22
Jamison discloses, as best understood based on the indefiniteness above,  a method of shutting off and reopening a region in a formation, said method comprising:
	introducing a first fluid into a first region including a rock matrix in the formation, wherein the first fluid comprises a first water soluble salt and a carrier; and the first region includes a rock matrix; [0026; 0031; 0095; 0113]
 	introducing a second fluid into the first region of the formation, wherein the second fluid comprises a second water soluble salt and a carrier, [0026; 0031; 0095; 0113] and  wherein the first fluid and second fluid produce a solid precipitate upon contact; [ 0031; 0113]
	allowing the solid precipitate to consolidate to form in-situ in the region of the formation and enhance the strength of the rock matrix of the formation;  [0013; 0070; 0102; 0104] and
	introducing an acid into the first region of the formation. [0074-0075]

Claim 28 
Jamison discloses the method of claim 22, wherein the acid is introduced as a pill, a hydrolysable in-situ acid generator, and combinations thereof.[0075] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2016/0068733 A1) (“Jamison” herein)

Claim 29
Jamison discloses, as best understood based on the indefiniteness above,  a wellbore treatment system comprising:
	introduce a first fluid into a first portion of a rock matrix of a formation, wherein the first fluid comprises 
	a first water soluble salt and a carrier; [0026; 0031; 0095; 0113]
	introduce a second fluid into the first portion of the rock matrix of the formation, wherein the second fluid comprises a second water soluble salt and a carrier, wherein the first fluid [0026; 0031; 0095; 0113]and 
 	second fluid produce a solid precipitate upon contact; [ 0031; 0113] and
	allow the solid precipitate to consolidate to form in-situ in the rock matrix of the formation and enhance the strength of the rock matrix of the formation. [0013; 0070; 0102; 0104]
	Jamison however does not explicitly disclose an apparatus comprising a pump and a mixer. The examiner takes official notice that it is well-known in the art of treating a subterranean formation that a pump and mixer are some of the apparatus used in the method of treating the subterranean formation in order to prepare chemicals and treat the subterranean formation.

Claim 33
Jamison discloses the method of claim 1, wherein the carrier is an aqueous carrier, and the first water soluble salt is dissolved in the carrier. [0095]

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (85 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

 	Claims 1-10 and 12-33 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 12-33 of copending Application No. 16/338,074 (‘074 herein). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 15-21 would be allowed if there is not other rejection pending against the claim limitations.
Claims 10, 27, 30, 31, and 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and there is no other rejection pending against the claim limitation.

Response to Arguments
Applicant’s arguments with respect to Claims 1-9, 12-14, 22-26, 28, and 33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by El Rabaa et al. (US 5,018,578) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 07/20/2022 with regards to the Double Patenting have been fully considered but they are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/07/2022